DETAILED ACTION
This office action follows a reply filed on April 15, 2022.  Claim 1 has been amended.  Claims 1, 14 and 22 are currently pending and under examination.
The 112(a) rejection over claim 8 is withdrawn, as applicants have canceled claim 8.
The prior art rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants do not claim or disclose in the originally filed specification that the elastomer is “electrically neutral”.
Please consider the following:
MPEP 2163.07(a) Inherent Function, Theory, or Advantage [R-08.2017]
By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999)
Applicants have not provided any actual evidence that the modified elastomers are electrically neutral.  Elastomers could have polar end groups.  The theory of inherency is that something is “necessarily present”, not just probabilities or possibilities.
MPEP 716.01(C)(II).  ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

Claim Rejections - 35 USC § 103
Claims 1, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0263981), as evidenced Severyns (Thermoplastic Vulcanisates: New Materials of Choice for Health Care. Polymers for the Medical Industry, 1999, 9 pages).  Note, a full version of Severyns has been requested and will be mailed out when made available.
Wu exemplifies preparing a masterbatch of modified TPV (thermoplastic vulcanizate, PP/EPDM) by extruding 85% TPV resin with 15% polyoxyethylene allyl ether (MW=1000), and then injection molding the masterbatch at a ratio of 1:9 with TPV to obtain plastic samples which repels >99% of E. coli (pp. 4-5, Example 2, [0045]-[0046] and Table 2).  TPV has a high biocompatibility and low toxicity to living tissue, as evidenced by Severyns (p. 2); therefore, the TPV inherently meets the claimed biocompatibility of greater than 80%. 
Wu teaches that the polyoxyethylene moiety has a molecular weight ranging from 132-4400 Da (p. 2, [0021]), suggesting n=3-100, which overlaps with the claimed range of 5-12, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Wu is prima facie obvious over instant claims 1, 2 and 22.
As to claim 11, the final content of polyoxyethylene allyl ether in the plastic samples is about 1.8 wt% based on the weight of the base polymer.
As to claim 14, Wu teaches the composition having germ-repellent property as comprising 70-99 wt% base thermoplastics and 0.5-29 wt% of the functional modifiers and 0.01-1 wt% other additives (p. 2, [0020]), suggesting the inclusion of about 0.5-41 phr germ repelling modifier, which overlaps with the claimed range of 2.5-5 phr, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Also note Example 3 exemplifies the use of about 2.5 phr modifier.
Also note that withdrawn claims 2-4 could also be rejected, as Wu exemplifies the base polymer as a thermoplastic vulcanizate and suggests the base polymer to include thermoplastic polyurethanes and styrene ethylene butylene styrene block thermoplastic elastomer (p. 2, [0015]).

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
Applicants argue that the germ-repellant property of the plastic product of Wu is produced by the plasma treatment.
Wu teaches covalently grafting a bacterial-repellent (non-fouling) moiety onto a backbone of polymer resins by plasma-assisted blending/melt mixing.  Therefore, the germ-repellant property is produced by the introduction of the non-fouling modifier, not just the plasma alone.

Applicants argue that Wu uses plasma to modify the elastomer, where the instant invention is made by only physical mixing or reactive extrusion of one or more non-ionic surfactants and a highly hydrophilic moiety.
Applicants claimed invention is directed to the final product, not the process used to make the product.
Wu teaches that the modifier is grafted to the polymer.  Applicants disclose that the polymer can be linked with the modifier through reaction, suggesting a grafting reaction.
Wu suggests mixing the plasma treated base thermoplastic with a modifier in a mixer, suggesting physical mixing, or through reactive melt extrusion on a screw extruder (p. 2, [0014]).

Applicants argue that in Example 2, the TPV is first treated with vacuum oxygen plasma and then extruded with polyoxyethylene, where oxygen plasma will definitely make TPV resin become negatively charged, radical attached or even oxidized, where the germ-repellent elastomer of the instant invention is electrically neutral.
Applicants have not provided any evidence that the final elastomer will be negatively charged.  
Wu actually teaches the following:

    PNG
    media_image2.png
    238
    774
    media_image2.png
    Greyscale

		None of these functional groups are negatively charged.

Therefore, applicants have not provided sufficient evidence that the claimed elastomers are electrically neutral or that those of Wu are electrically negative, as argued.
MPEP 716.01(C)(II).  ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766